DETAILED ACTION
This office action is a response to the application 17/466,277 filed on September 3, 2021.
Claims 2-31 are pending.
Claims 2-31 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,012,979 and claims 1-30 of U.S. Patent No. 11,115,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant application are obvious variations of the claims of the Patent. The table below shows only Example (sample) of Claims which are anticipated by of US 11,012,979 and US 11,115,110.

Present Claims
US 11,012,979
US 11,115,110
2. (New) A method of wireless communication at a User Equipment (UE), comprising: receiving, from a base station, an indication of one or more Control Resource Sets (CORESETs) for use during a Channel Occupancy Time (COT), wherein the indication is for a set of one or more Control Resource Sets (CORESETs); and transmitting or receiving a transmission based, at least in part, on the indication of the one or more CORESETs.
1. A method of wireless communication at a User Equipment (UE) comprising: receiving, from a base station, an indication of a set of Control Resource Sets (CORESETs) selected from a plurality of CORESETS or a set of Quasi co-location (QCL) relationships selected from a plurality of QCL relationships, wherein the indication is for at least one Channel Occupancy Time (COT); and determining the set of CORESETS from among the plurality of CORESETs or the set of QCL relationships from among the plurality of QCL relationships for the at least one COT based on the indication received from the base station.
1. A method of wireless communication at a User Equipment (UE), comprising: receiving, from a base station, an indication corresponding to a Channel Occupancy Time (COT), wherein the indication is for at least one of a set of Control Resource Sets (CORESETs), a set of Quasi co-location (QCL) assumptions, a set of uplink resources, or a set of spatial relations for determining a default beam; determining the default beam from the base station for use during the COT based on the indication; and transmitting or receiving a transmission using the default beam.
9. (New) An apparatus for wireless communication at a User Equipment (UE), comprising: memory; and at least one processor coupled to the memory and configured to: receive, from a base station, an indication of one or more Control Resource Sets (CORESETs) for use during a Channel Occupancy Time (COT), wherein the indication is for a set of one or more Control Resource Sets (CORESETs); and transmit or receive a transmission based, at least in part, on the indication of the one or more CORESETs.
1. A method of wireless communication at a User Equipment (UE) comprising: receiving, from a base station, an indication of a set of Control Resource Sets (CORESETs) selected from a plurality of CORESETS or a set of Quasi co-location (QCL) relationships selected from a plurality of QCL relationships, wherein the indication is for at least one Channel Occupancy Time (COT); and determining the set of CORESETS from among the plurality of CORESETs or the set of QCL relationships from among the plurality of QCL relationships for the at least one COT based on the indication received from the base station.
8. An apparatus for wireless communication at a User Equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: receive, from a base station, an indication corresponding to a Channel Occupancy Time (COT), wherein the indication is for at least one of a set of Control Resource Sets (CORESETs), a set of Quasi co-location (QCL) assumptions, a set of uplink resources, or a set of spatial relations for determining a default beam; determine the default beam from the base station for use during the COT based on the indication; and transmit or receive a transmission using the default beam.
17. (New) A method of wireless communication at a base station, comprising: transmitting, to a user equipment (UE), an indication of one or more Control Resource Sets (CORESETs) for use during a Channel Occupancy Time (COT), wherein the indication is for a set of one or more Control Resource Sets (CORESETs); and transmitting or receiving a transmission with the UE based, at least in part, on the indication of the one or more CORESETs.
13. A method of wireless communication at a base station, comprising: transmitting, to a User Equipment (UE), an indication of a set of Control Resource Sets (CORESETs) selected from a plurality of CORESETS or a set of Quasi co-location (QCL) relationships selected from a plurality of QCL relationships, wherein the indication is for at least one Channel Occupancy Time (COT); and communicating with the UE using beams based on the set of CORESETs or the set of QCL relationships.
15. A method of wireless communication at a base station, comprising: sending, to a UE, an indication of at least one of a set of Control Resource Sets (CORESETs), a set of Quasi co-location (QCL) assumptions, a set of uplink resources, or a set of spatial relations for determining a default beam, the indication being for use in determining the default beam for use in a Channel Occupancy Time (COT); and transmitting or receiving a transmission based on the default beam.
24. (New) An apparatus for wireless communication at a base station comprising: memory; and at least one processor coupled to the memory and configured to: transmit, to a user equipment (UE), an indication of one or more Control Resource Sets (CORESETs) for use during a Channel Occupancy Time (COT), wherein the indication is for a set of one or more Control Resource Sets (CORESETs); and transmit or receive a transmission with the UE based, at least in part, on the indication of the one or more CORESETs.
13. A method of wireless communication at a base station, comprising: transmitting, to a User Equipment (UE), an indication of a set of Control Resource Sets (CORESETs) selected from a plurality of CORESETS or a set of Quasi co-location (QCL) relationships selected from a plurality of QCL relationships, wherein the indication is for at least one Channel Occupancy Time (COT); and communicating with the UE using beams based on the set of CORESETs or the set of QCL relationships.
23. An apparatus for wireless communication at a base station, comprising: a memory; and at least one processor coupled to the memory and configured to: send, to a User Equipment (UE), an indication of at least one of a set of Control Resource Sets (CORESETs), a set of Quasi co-location (QCL) assumptions, a set of uplink resources, or a set of spatial relations for determining a default beam, the indication being for use in determining the default beam for use in a Channel Occupancy Time (COT); and transmit or receive a transmission based on the default beam.



Regarding Claims 2-31, claims 1-30 of U.S. Patent No. 11,012,979 and claims 1-30 of U.S. Patent No. 11,115,110 disclose all the limitations of Claims 1-20 by eliminating limitations. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, 9-13, 16-21, 24-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. U.S. Patent Application Publication 2020/0146058, hereinafter Xu, in view of Tiirola et al. U.S. Patent Application Publication 2021/0092622, hereinafter Tiirola. 

Regarding Claim 2, Xu discloses a method of wireless communication at a User Equipment (UE) (Abstract; Figure 1, 3, 18, 20-25), comprising: 
receiving, from a base station, an indication of one or more Control Resource Sets (CORESETs) for use during a Channel Occupancy Time (COT), wherein the indication is for a set of one or more Control Resource Sets (CORESETs) (Paragraph [0490-0491 and 0511] the channel occupancy time structure may comprise a plurality of slots carried via an unlicensed carrier. In an example, the wireless device may receive PDCCH, PDSCH, or SSB/PBCH on downlink resources according to the channel occupancy time structure. In an example, the transmitting transport block(s) may comprise transmitting PUSCH, PUCCH or SRS on uplink resources according to the channel occupancy time structure; Paragraph [0249] A base station may transmit indication of spatial QCL assumption between an DL RS antenna port(s) (for example, cell-specific CSI-RS, or wireless device-specific CSI-RS, or SS block, or PBCH with or without DM-RSs of PBCH), and DL RS antenna port(s) for demodulation of DL control channel Signaling for beam indication for a PDCCH may be MAC CE signaling, or RRC signaling, or DCI signaling, or specification-transparent and/or implicit method, and combination of these signaling methods; Paragraph [0311] different types of control information may correspond to different DCI message sizes. For example, supporting multiple beams and/or spatial multiplexing in the spatial domain and noncontiguous allocation of RBs in the frequency domain may require a larger scheduling message, in comparison with an uplink grant allowing for frequency-contiguous allocation.); 
and transmitting or receiving a transmission based, at least in part, on the indication of the one or more CORESETs (Paragraph [0233-0235] The wireless device may transmit or receive according to the indication of one or more CORESETs; Paragraph [0360] upon successfully determining that the channel is acquired, the wireless device may continue with that BWP as its active BWP, at least until indicated otherwise or Maximum Channel Occupancy Time (MCOT) has been reached. In an example, when a wireless device has determined that a BWP is active, it may attempt blind detection of PDCCH in configured CORESETs and it might also perform measurements on aperiodic or SPS resources).
Xu readily discloses the limitations of Claim 1, but may not go into specific detail regarding the channel occupancy time in which an indication of one or more Control Resource Sets (CORESETs) for use during a Channel Occupancy Time (COT) and transmitting or receiving a transmission based, at least in part, on the indication of the one or more CORESETs.
However, Tiirola more specifically teaches channel occupancy time in which an indication of one or more Control Resource Sets (CORESETs) for use during a Channel Occupancy Time (COT) and transmitting or receiving a transmission based, at least in part, on the indication of the one or more CORESETs (Paragraph [0079, 0089, 0112] Multiple CORESETs and indication from the base station in which the UE determines the subbands that the gNodeB uses for transmission during a given COT. The eNB indicates that to the UE via GC-PDCCH, in this example in symbol 0 of Step 2, the first CORESET configuration being confined on the first symbol of the (mini-)slot. The gNodeB takes also symbol #1 into use in Step 2 for PDCCH CORESETs (to compensate for the subbands 0 and 3 that cannot be used due to failed LBT in those subbands); the UE 110 adapts the PDCCH monitoring configuration (including also CORESET configuration, if changed) according to the determined Tx BW configuration. As discussed, the gNB 170 may dynamically allocate additional control resources already for the 1st slot of the COT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu with the teachings of Tiirola. Tiirola provides solutions for improving the trade-off between UE throughput and battery consumption through fast dynamic BWP switching and can provide sufficient control channel capacity also in the scenarios where gNB's Tx BW convers only one or two subbands (Tiirola Abstract; Paragraph [0058 and 0123]).

Regarding Claim 3, Xu in view of Tiirola disclose the method of Claim 2. Xu in view of Tiirola further disclose wherein the indication indicates the one or more CORESETs for the COT from a set of possible CORESETs (Xu Paragraph [0360] Signaling indicating monitoring of bandwidth parts and different CORESETS; Tiirola Figure 10 and 11; Paragraph [0089 and 0109-0121] The UE performs PDCCH monitoring according to a first CORSET and at least one first search space set configuration. The UE continues monitoring using the determined gNodeBs TX BW configuration according to a second CORESET. the UE changing the PDCCH monitoring based on detected indication on the gNB Tx BW configuration. In this aspect, PDCCH monitoring corresponding to the first mini-slot or slot covers all the possible subbands. When the gNB's Tx BW configuration is known after the first mini-slot or slot, the UE 110 adapts the PDCCH monitoring configuration (including also CORESET configuration, if changed) according to the determined Tx BW configuration).

Regarding Claim 4, Xu in view of Tiirola disclose the method of Claim 2. Xu in view of Tiirola further disclose  wherein the indication is implicit based on signaling received by the UE (Xu Paragraph [0360] Signaling indicating monitoring of bandwidth parts and different CORESETS; Tiirola Figure 10 and 11; Paragraph [0089 and 0109-0121] The UE performs PDCCH monitoring according to a first CORSET and at least one first search space set configuration. The UE continues monitoring using the determined gNodeBs TX BW configuration according to a second CORESET. the UE changing the PDCCH monitoring based on detected indication on the gNB Tx BW configuration. In this aspect, PDCCH monitoring corresponding to the first mini-slot or slot covers all the possible subbands. When the gNB's Tx BW configuration is known after the first mini-slot or slot, the UE 110 adapts the PDCCH monitoring configuration (including also CORESET configuration, if changed) according to the determined Tx BW configuration).

Regarding Claim 5, Xu in view of Tiirola disclose the method of Claim 2. Xu in view of Tiirola further disclose wherein the indication is for a different resource and indicates the one or more CORESETs for use during the COT based on an association between the different resource and the one or more CORESETs (Xu Paragraph [0316] In order to support wide bandwidth operation, a gNB may transmit one or more PDCCH in different control resource sets (coresets). A gNB may transmit one or more RRC message comprising configuration parameters of one or more coresets; Paragraph [0360] The wireless device may continue with that BWP as its active BWP, at least until indicated otherwise or Maximum Channel Occupancy Time (MCOT) has been reached. In an example, when a wireless device has determined that a BWP is active, it may attempt blind detection of PDCCH in configured CORESETs and it might also perform measurements on aperiodic or SPS resources; Tiirola Paragraph [0079 and 0112-0113] Different CORESET(s) arranged within the COT).

Regarding Claim 6, Xu in view of Tiirola disclose the method of Claim 5. Xu in view of Tiirola further disclose wherein the different resource is for a channel state information reference signal (CSI-RS) (Xu Paragraph [0234 and 0316] One or more CSI-RS resources may be allocated from one or more CSI-RS resource sets to one or more UEs. For example, a base station may semi-statistically configure one or more parameters indicating CSI RS resource mapping, for example, time-domain location of one or more CSI-RS resources, a bandwidth of a CSI-RS resource, and/or a periodicity. In an example, a wireless device may be configured to employ a same OFDM symbols for downlink CSI-RS 522 and control resource set (coreset) when the downlink CSI-RS 522 and coreset are spatially quasi co-located and resource elements associated with the downlink CSI-RS 522 are the outside of PRBs configured for coreset).

Regarding Claims 9-13, see the rejection of Claims 2-6. Claims 2-6 are method claims corresponding to the apparatus of Claims 9-13 with the same features. Therefor the same rejection applies as the rejection of Claims 2-6. See Figure 1-3 and Paragraph [0198-0219] of Xi for corresponding structure. 

Regarding Claim 16, Xu in view of Tiirola disclose the apparatus of Claim 9. Xu in view of Tiirola further disclose at least one of an antenna or a transceiver (Xu Figure 1-3 and Paragraph [0198-0219]; Tiirola Figure 1).

Regarding Claim 17, Xu discloses a method of wireless communication at a base station (Abstract; Figure 1, 3, 18, 20-25), comprising: 
transmitting, to a user equipment (UE), an indication of one or more Control Resource Sets (CORESETs) for use during a Channel Occupancy Time (COT), wherein the indication is for a set of one or more Control Resource Sets (CORESETs) (Paragraph [0490-0491 and 0511] the channel occupancy time structure may comprise a plurality of slots carried via an unlicensed carrier. In an example, the wireless device may receive PDCCH, PDSCH, or SSB/PBCH on downlink resources according to the channel occupancy time structure. In an example, the transmitting transport block(s) may comprise transmitting PUSCH, PUCCH or SRS on uplink resources according to the channel occupancy time structure; Paragraph [0249] A base station may transmit indication of spatial QCL assumption between an DL RS antenna port(s) (for example, cell-specific CSI-RS, or wireless device-specific CSI-RS, or SS block, or PBCH with or without DM-RSs of PBCH), and DL RS antenna port(s) for demodulation of DL control channel Signaling for beam indication for a PDCCH may be MAC CE signaling, or RRC signaling, or DCI signaling, or specification-transparent and/or implicit method, and combination of these signaling methods; Paragraph [0311] different types of control information may correspond to different DCI message sizes. For example, supporting multiple beams and/or spatial multiplexing in the spatial domain and noncontiguous allocation of RBs in the frequency domain may require a larger scheduling message, in comparison with an uplink grant allowing for frequency-contiguous allocation.);
 and transmitting or receiving a transmission with the UE based, at least in part, on the indication of the one or more CORESETs (Paragraph [0233-0235] The wireless device may transmit or receive according to the indication of one or more CORESETs; Paragraph [0360] upon successfully determining that the channel is acquired, the wireless device may continue with that BWP as its active BWP, at least until indicated otherwise or Maximum Channel Occupancy Time (MCOT) has been reached. In an example, when a wireless device has determined that a BWP is active, it may attempt blind detection of PDCCH in configured CORESETs and it might also perform measurements on aperiodic or SPS resources).
Xu readily discloses the limitations of Claim 1, but may not go into specific detail regarding the channel occupancy time in which an indication of one or more Control Resource Sets (CORESETs) for use during a Channel Occupancy Time (COT) and transmitting or receiving a transmission based, at least in part, on the indication of the one or more CORESETs.
However, Tiirola more specifically teaches channel occupancy time in which an indication of one or more Control Resource Sets (CORESETs) for use during a Channel Occupancy Time (COT) and transmitting or receiving a transmission based, at least in part, on the indication of the one or more CORESETs (Paragraph [0079, 0089, 0112] Multiple CORESETs and indication from the base station in which the UE determines the subbands that the gNodeB uses for transmission during a given COT. The eNB indicates that to the UE via GC-PDCCH, in this example in symbol 0 of Step 2, the first CORESET configuration being confined on the first symbol of the (mini-)slot. The gNodeB takes also symbol #1 into use in Step 2 for PDCCH CORESETs (to compensate for the subbands 0 and 3 that cannot be used due to failed LBT in those subbands); the UE 110 adapts the PDCCH monitoring configuration (including also CORESET configuration, if changed) according to the determined Tx BW configuration. As discussed, the gNB 170 may dynamically allocate additional control resources already for the 1st slot of the COT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu with the teachings of Tiirola. Tiirola provides solutions for improving the trade-off between UE throughput and battery consumption through fast dynamic BWP switching and can provide sufficient control channel capacity also in the scenarios where gNB's Tx BW convers only one or two subbands (Tiirola Abstract; Paragraph [0058 and 0123]).

Regarding Claim 18, Xi in view of Tiirola disclose the method of Claim 17. Xu in view of Tiirola further disclose wherein the indication indicates the one or more CORESETs for the COT from a set of possible CORESETs (Xu Paragraph [0360] Signaling indicating monitoring of bandwidth parts and different CORESETS; Tiirola Figure 10 and 11; Paragraph [0089 and 0109-0121] The UE performs PDCCH monitoring according to a first CORSET and at least one first search space set configuration. The UE continues monitoring using the determined gNodeBs TX BW configuration according to a second CORESET. the UE changing the PDCCH monitoring based on detected indication on the gNB Tx BW configuration. In this aspect, PDCCH monitoring corresponding to the first mini-slot or slot covers all the possible subbands. When the gNB's Tx BW configuration is known after the first mini-slot or slot, the UE 110 adapts the PDCCH monitoring configuration (including also CORESET configuration, if changed) according to the determined Tx BW configuration).

Regarding Claim 19, Xu in view of Tiirola disclose the method of Claim 17. Xu in view of Tiirola further disclose wherein the indication is implicitly signaled to the UE (Xu Paragraph [0360] Signaling indicating monitoring of bandwidth parts and different CORESETS; Tiirola Figure 10 and 11; Paragraph [0089 and 0109-0121] The UE performs PDCCH monitoring according to a first CORSET and at least one first search space set configuration. The UE continues monitoring using the determined gNodeBs TX BW configuration according to a second CORESET. the UE changing the PDCCH monitoring based on detected indication on the gNB Tx BW configuration. In this aspect, PDCCH monitoring corresponding to the first mini-slot or slot covers all the possible subbands. When the gNB's Tx BW configuration is known after the first mini-slot or slot, the UE 110 adapts the PDCCH monitoring configuration (including also CORESET configuration, if changed) according to the determined Tx BW configuration).

Regarding Claim 20, Xu in view of Tiirola disclose the method of Claim 17. Xu in view of Tiirola further disclose wherein the indication is for a different resource and indicates the one or more CORESETs for use during the COT based on an association between the different resource and the one or more CORESETs (Xu Paragraph [0316] In order to support wide bandwidth operation, a gNB may transmit one or more PDCCH in different control resource sets (coresets). A gNB may transmit one or more RRC message comprising configuration parameters of one or more coresets; Paragraph [0360] The wireless device may continue with that BWP as its active BWP, at least until indicated otherwise or Maximum Channel Occupancy Time (MCOT) has been reached. In an example, when a wireless device has determined that a BWP is active, it may attempt blind detection of PDCCH in configured CORESETs and it might also perform measurements on aperiodic or SPS resources; Tiirola Paragraph [0079 and 0112-0113] Different CORESET(s) arranged within the COT).

Regarding Claim 21, Xu in view of Tiirola disclose the method of Claim 20. Xu in view of Tiirola further disclose wherein the different resource is for a channel state information reference signal (CSI-RS) (Xu Paragraph [0234 and 0316] One or more CSI-RS resources may be allocated from one or more CSI-RS resource sets to one or more UEs. For example, a base station may semi-statistically configure one or more parameters indicating CSI RS resource mapping, for example, time-domain location of one or more CSI-RS resources, a bandwidth of a CSI-RS resource, and/or a periodicity. In an example, a wireless device may be configured to employ a same OFDM symbols for downlink CSI-RS 522 and control resource set (coreset) when the downlink CSI-RS 522 and coreset are spatially quasi co-located and resource elements associated with the downlink CSI-RS 522 are the outside of PRBs configured for coreset).

Regrading Claims 24-28, see the rejection of Claims 17-21. Claims 17-21 are method claims corresponding to the apparatus of Claims 24-28 with the same features. Therefore the same rejection applies as the rejection of Claims 17-21. See Figure 1-3 and Paragraph [0198-0219] of Xi for corresponding structure.

Regrading Claim 31, Xu in view of Tiirola disclose the apparatus of Claim 24. Xu in view of Tiirola further disclose at least one of an antenna or a transceiver (Xu Figure 1-3 and Paragraph [0198-0219]; Tiirola Figure 1).

Claims 7, 8, 14, 15, 22, 23, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Tiirola as applied to claim 2 above, and further in view of Xi et al. U.S. Patent Application Publication 2020/0288479, hereinafter Xi.

Regarding Claim 7, 14, 22 and 29, Xu in view of Tiirola disclose the method and apparatus of Claim 2, 9, 17 and 24 . Xu in view of Tiirola fail to explicitly disclose determining a beam based on a quasi co-location (QCL) relationship with at least one of the one or more CORESETs, the transmitting or receiving the transmission being performed with the beam.
However, Xi more specifically teaches determining a beam based on a quasi co-location (QCL) relationship with at least one of the one or more CORESETs, the transmitting or receiving the transmission being performed with the beam (Paragraph [0108-0110 and 0150-0153] The WTRU may determine the beam for PDSCH reception. As a default beam for a NR-PDSCH reception, a WTRU may be configured with the same beam with its associated CORESET. When a WTRU uses a default beam to receive a NR-PDSCH and the default beam is a beam similar to an associated CORESET, the WTRU may use or assume one or more QCL parameters for the NR-PDSCH that may be similar as the one or more of QCL parameters for its associated CORESET).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu in view of Tiirola with the teachings of Xi. Beam reporting prioritization can improve reporting performance and efficiency in terms of energy consumption, signaling, overhead, latency, system robustness (Xi Abstract; Paragraph [0190-0193]).

Regarding Claim 8, 15, 23 and 30, Xu in view of Tiirola and Xi disclose the method and apparatus of Claim 7, 14, 22 and 29 . Xu in view of Tiirola and Xi further disclose wherein the beam is a default beam (Xi Paragraph [0108-0118 and 0150-0153] As a default beam for a NR-PDSCH reception, a WTRU may be configured with the same beam with its associated CORESET).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414